03/02/2021



                                                                                   Case Number: DA 20-0451




          IN THE SUPREME COURT OF THE STATE OF MONTANA

 MARY-ANN YOUNG and AUTUMN                    Supreme Court Cause No. DA 20-0451
 YOUNG,

                Appellants,

          vs.                                     ORDER GRANTING APPELLEE’S
                                                   MOTION FOR EXTENSION OF
 HAMMER, HEWITT, JACOBS &                          TIME TO FILE ANSWER BRIEF
 FLOCH, PLLC; HAMMER, QUINN
 & SHAW, PLLC and JOHN DOES 1-
 10,

                Appellee.

        Pursuant to the authority granted under Rule 26(1), M.R.App.P., Appellee

Hammer, Hewitt, Jacobs & Floch, PLLC, n/k/a Hammer, Quinn & Shaw, PLLC

(“HHJF”) is granted its first thirty-day extension of time through and including April

13, 2021, within which to file Appellee’s Answer Brief.

        ELECTRONICALLY SIGNED and DATED as indicated below.




                                                                       Electronically signed by:
ORDER                               Page 1 of 1                           Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             March 2 2021